Citation Nr: 1623663	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-35 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability, claimed as rash of feet and groin.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from April 1968 to June 1969.  The Veteran is the recipient of the Vietnam Service Medal.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Nashville, Tennessee.  

In February 2016, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's electronic claims file.

The issues of entitlement to service connection for a skin disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran's currently diagnosed bilateral hearing loss resulted from his active service.

2.  The evidence is at least in equipoise that the Veteran's currently diagnosed tinnitus resulted from his active service.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss is related to his service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus is related to his service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104 . The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Service Connection - Hearing Loss and Tinnitus

The Veteran had service during the Vietnam War, personnel records indicate that he was a Marine Corps Rifleman.

The Veteran has reported competent and credible instances of exposure to hazardous noise levels while on active duty.  See Hearing transcript dated February 2016. Thus, in service incurrence of an event or injury has been established.

The Veteran was afforded a VA examination in March 2012.  This VA examination shows hearing loss under 38 C.F.R. § 3.385 (2015).  The March 2012 VA examination also indicated the presence of tinnitus. Accordingly, the presence of  a current disability has been established.

The March 2012 VA examiner noted that the Veteran's entrance examination showed normal hearing bilaterally.  The examiner noted that there was no exit examination associated with the claims file.  Based on the lack of evidence that hearing loss developed or worsened in service and a lack of evidence of a hearing loss within a reasonable time following service, the examiner found that they could not provide an opinion without resort to mere speculation with regard to the etiology of the Veteran's hearing loss and tinnitus. The Board finds this opinion neither favorable or unfavorable to the Veteran's claim, and thus, of limited probative value.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of hearing loss and tinnitus and he is considered credible as to these assertions.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided competent and credible testimony regarding exposure to hazardous noise levels in service and decreased hearing and tinnitus, symptoms he can observe and attest to, during and after service.  See Hearing transcript dated February 2016.

The Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss and tinnitus is related to his in-service noise exposure.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted

Service connection for tinnitus is granted


REMAND

Skin disability

The Board acknowledges the Veteran's exposure to herbicides while serving in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a veteran was exposed to an herbicide agent during active military service will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).

The Veteran testified at the February 2016 hearing that he experienced a skin disorder located on his feet during service.  The Veteran also testified that this disorder has been present since service and has progressed from his feet up his lower extremities to his groin.  

A May 1968 service treatment shows the Veteran was treated for a rash on his feet.  The impression was "athletes' feet" and he was prescribed powder and Desenex ointment.  VA treatment records dated November 2015 show current treatment for a skin disorder of the groin.

The Board finds that the evidence warrants a VA examination to address the nature and etiology of the Veteran's skin disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action in order to obtain copies of VA treatment records not associated with the claims file.

2.  Schedule the Veteran for an examination to determine the etiology of the Veteran's rash of the feet, legs and groin. The file must be provided to the examiner for review prior to the examination and the examiner must note that such a review took place in the examination report. All indicated tests and studies should be conducted and reported.

In rendering his or her opinions, the examiner must consider the Veteran's lay statements as to the onset and symptoms related to his skin condition as lay persons are competent to report observable symptoms.

The examiner MUST provide the following opinions:

a).  Whether it is at least as likely as not that the Veteran has porphyria cutanea tarda.  A complete rationale must be provided.
	
b).  Whether it is at least as likely as not that the Veteran has chloracne or other acneform disease consistent with chloracne.  A complete rationale must be provided.

	c).  For any other diagnosed skin disorder, provide 	the following opinions:

	(i)  Whether it is at least as likely as not that the 	Veteran's diagnosed skin disorder had its onset 	in service. A complete rationale must be 	provided.

	(ii)  Whether it is at least as likely as not that 	the Veteran's diagnosed skin disorder is 	otherwise due to injury or disease in service, to 	include herbicide exposure.  A complete 	rationale must be provided.

3.  Re-adjudicate the appeal and if the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


